﻿I have the honour to convey to Ambassador Shihabi and, through him, to all members the warm greetings of His Majesty Jigme Singye Wangchuck, King of Bhutan, and his good wishes for the success of the forty-sixth session of the General Assembly.
Let me take this opportunity to extend to Ambassador Shihabi the warm congratulations of my delegation on his election as President of the General Assembly at its forty-sixth session. Given his wisdom and experience, I am confident that he will guide our deliberations to a successful conclusion. I should like also to put on record our appreciation of the skilful manner in which Mr. Guido de Marco of Malta conducted the proceedings of our last session.
It is with great sadness that we mark the end of our eminent Secretary-General's tenure. For 10 years all of us have been the beneficiaries of his inspired leadership and masterful diplomacy. His record is a long and unblemished list of brilliant achievements. Oftentimes his personal intervention has made the crucial difference towards creating favourable conditions for negotiation and effecting a breakthrough in a conflict. Most important, he has presided over an enhanced, reinvigorated United Nations, to which the world has in recent years increasingly looked for the solution of its problems. His sense of mission has indeed been unfailing. Our sincere appreciation and gratitude go to him for such remarkable dedication and service.
The Secretary-General's annual report is an illustration of this dedication. It is not merely a reprise of recent events but a blueprint for the present and future and a call to action. His recommendations deserve our utmost attention.
I wish to extend a warm welcome to the Government and peoples of the Republic of Korea and of the Democratic People's Republic of Korea on their long-overdue admission to the United Nations. Another vestige of the cold war has been shed. The admission of these countries, we believe, will give further momentum to the process of reunification that both countries desire. In this context, we fully support the three measures proposed by President Roh Tae Woo of the Republic of Korea, in his recent address to the General Assembly, for the building of a positive relationship on the foundation of the new phase of coexistence between the two Koreas.
The dawning of the new era also sees the admission of the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania to the United Nations. Following so rapidly in the wake of their independence, their membership is eloquent testimony to the love of freedom of their peoples and to the advancement of a more fully representative world body. We also extend a cordial welcome to the Federated States of Micronesia and the Republic of the Marshall Islands on their admission to the United Nations. The world community can only benefit from this greater diversity.
We are living in extraordinary times. So much has happened so quickly that it is difficult to keep up with world events. With the end of the cold war, understanding, cooperation and an irreversible trend towards reconciliation between nations have prevailed. Old conflicts are ended; new opportunities and fresh thinking are evolving. What was once unthinkable has become a reality. Happily, Germany has become one nation again. And more changes occur daily, The transformation of the Soviet Onion is nothing less than amazing. After centuries of autocratic rule, the people are now arbiters of their own destiny. There is much uncertainty, and there are many variables, as at any turning-point in history; yet we cannot but see these changes as a happy augury for the whole world. As ideological conflicts are shelved, convergence of views becomes possible on critical points. The work of the United Nations is enhanced, strengthened and revitalised. There is greater willingness to work through the United Nations system. Such willingness made possible a swift, concerted response to Iraq's invasion of Kuwait and helped effect the liberation of the Emirate. As our Secretary-General has aptly pointed out,
"The United Nations, therefore, enters the post-cold-war era as a central point of constancy in the midst of flux." (A/45/1, p. 2) In the process, renewed respect for the rule of law has been established. This opens opportunities for the resolution of conflicts and paves the way for a new international order of peace and stability. The totality of the Charter thereby comes into full force. A world upholding the primacy of the rule of law turns its back on barbarism and self-destruction. We believe this marks an important step in the evolution of the political consciousness of mankind.
Meanwhile, however, some regional conflicts drag on, old wounds fester, and new conflicts arise. Any one of these could turn into a general conflagration. Even in some areas where cease-fires have been arranged the peace remains precarious. Clearly, much remains to be done.
On the one hand, the liberation of Kuwait was a just victory for the rule of law and for the United Nations system. The country's sovereignty was restored under its rightful ruler. His Highness Sheikh Jaber Al-Ahmad Al-Sabah, a statesman of great wisdom and vision. This demonstrated that the sovereignty of all countries, large or small, is to be respected. Yet the war also left many problems in its wake. Hundreds of oil wells continue to burn out of control in Kuwait, spewing pollution into the atmosphere and blanketing much of that country in darkness. Oil slicks poison the Persian Gulf. The social and economic infrastructures have been destroyed. Hundreds of thousands of people suffered at the hands of the aggressor.
The war threw into stark relief the problems of the Middle East as a whole, and set off warning bells that a comprehensive solution must be found. The plight of the Palestinians remains the crux of the problem. Security Council resolutions 242 (1967) and 338 (1973) must be implemented, and the legitimate rights of the Palestinians granted, foremost among them being the right to self-determination, including the right to national self-determination in their homeland. A new momentum for peace is now under way. The region is poised on the threshold of a historic breakthrough for peace. We applaud the latest peace efforts of the United States to convene an international conference, which alone can bring about the resolution of this complex problem. We support the security and the right to exist in safety of all States in the area, including Israel.
My delegation is also encouraged by the events in Lebanon. At long last, after a brutal civil war that for 16 years tore the country apart, a fledgling peace is in place. We ardently hope that the suffering of the people is finally at an end, that the peace holds, and that the sovereignty and viability of the nation are firmly anchored.
Looking to southern Africa, the independence of Namibia in March 1990 marked the successful culmination of long years of patient United Nations effort. The result has been a happy one, not only for Namibia but for much of the region as well. It is a harbinger of things to come within South Africa itself. Sadly, peace is still not a reality in Afghanistan. War, fuelled and maintained by outside interests, continues to ravage the country. Refugees have left by the hundreds of thousands. The country remains desperately poor. We call for an end to outside interference, for an end to the fighting, and for the establishment of a political process that will enable the Afghan people to exercise their right of self-determination and form a broad-based Government enjoying the confidence of the majority.
A lasting solution to the Cambodian problem may be at hand. The process began with the five permanent members of the Security Council working for a comprehensive solution and the invaluable work of the Association of South-East Asian Rations (ASEAN) to get the parties to the conflict to negotiate. The situation is now entering a decisive stage with the Pattaya agreement, under which the Cambodian Government and rebel groups will disband 70 per cent of their military forces and put the rest under the supervision of the United Nations. This marks a turning-point. The formation of the Cambodian Supreme National Council was another major breakthrough. The initiatives resulting from the Paris Conference of last December kept dialogue going and laid the groundwork for the current agreement. Now at last the parties appear to be working toward the ultimate goal - the restoration of the country's independence and territorial integrity under a truly representative government. We welcome these developments and we wish the people of Cambodia well in their efforts to build a new future for themselves. Overarching such regional problems and uncertainties are those issues that are global in scope.
Disarmament is our greatest challenge today. The signing of the strategic arms reduction Treaty in July this year marked another important step on the road to disarmament. Yet large stockpiles of weapons remain. We must press for the elimination of all nuclear weapons. In this context, we welcome the recent proposal of President George Bush for the elimination of all tactical nuclear weapons on land and at sea in Europe and Asia. Furthermore, we believe that priority must be given to a truly comprehensive test-ban treaty. The non-proliferation of nuclear weapons therefore deserves a high place on the agenda as well. Nuclear weapons are not the only danger. Chemical and bacteriological weapons pose serious threats. We call for a fourth special session on disarmament to address these issues and to forge concrete steps for the creation of a nuclear-free world.
A psychology of peace must replace the psychology of war. In so doing we opt for a saner and more secure world.
Sadly, the expected peace dividend has not translated into greater benefits for the developing nations nor a more equitable international economic order. A burgeoning arms trade continues unhindered, distorting priorities and gobbling up a staggering one fifth of the national budgets in many countries. Thus a vicious cycle of poverty, instability and cruel social conditions is perpetuated. The old, rusty machinery powered by the unjust system of economic relations lumbers on, but with a difference - the status quo is not maintained; rather, we see a steady drop in living standards for the vast majority of mankind. Overall, there has been a dramatic increase in poverty, disease, and deprivation. the past 10 years especially have taken their toll. For many of the developing countries, growth and development have been replaced by stagnation and decline. The reasons for this are hydra-headed and complex, but include, among other factors, depressed commodity prices, an increasing debt-servicing burden, and under-funded structural adjustment programmes, on the one hand, and unfair terms of trade, restricted access of goods and an increase in taxes and higher interest rates, on the other. The ongoing Uruguay Round of multilateral trade negotiations must address these problems. The further liberalisation of trade by the removal of protectionist barriers and the institution of more remunerative commodity prices would be a good start. So too would the emplacement of a more stable exchange rate system.
The Economic and Social Council has an invaluable part to play. In this context we fully support the excellent recommendations of the resumed forty-fifth session of the General Assembly, on the restructuring and revitalization of the United Nations in the economic, social and related fields. The resulting restructuring and revitalization of the Economic and Social Council will we believe enhance its impact and effectiveness.
The North-South dialogue must be increased and must continue, with the ultimate goal of bridging the gap between rich and poor nations. South-South cooperation, most recently affirmed and strengthened at the ministerial meeting of the Movement of Non-Aligned Countries held in Accra, has been of immeasurable assistance to the developing countries. We are building the foundation of what we hope will embrace a world-wide network of creative partnerships and associations of mutual advantage. We are working towards dynamic relationships making optimal use of the world's resources, skills and technology. This is we believe our best hope for global peace and stability. Above all it is workable and practical, a demonstrable application of enlightened self-interest.
A necessary corollary is the responsible stewardship of the world's resources. We are far from this goal. Indeed, every day brings alarming evidence of the diminishing capacity of the planet to sustain life. Ominous signs of the greenhouse effect and the depletion of the ozone layer include climatic changes and an increase in certain health problems. Air and water pollution, soil degradation, desertification and deforestation threaten the world's food supplies and living conditions. Overpopulation puts further strains and pressures on the environment. The picture would be unbelievably bleak but for some eleventh-hour attempts at our salvation.
The Montreal Protocol on ozone depletion represents a serious effort to restore our planet to ecological health. Clearly, however, we need to go much further. The environment is our primary source of life and as such requires our urgent consideration. We have expectations that the Conference on Environment and Development, to be held in Bio de Janeiro in June next year, will adopt a concerted and comprehensive programme to tackle all of the major environmental problems and issues. He hope the opportunity provided by this Conference will be fully utilised to deal with the question of environment and development on an integrated basis.
In my own country, Bhutan, our development goes hand in hand with unfailing concern for and sensitivity to the environment. He take pride in the fact that environmental concerns have been merged in economic decision-making. At the same time, our economic infrastructure remains inadequate and the country's communications and transportation systems are still nascent. In addition to sharing the problems of many other least developed countries, Bhutan is handicapped by being land-locked. Outside assistance is therefore crucial to our development. Here I should like to acknowledge the valuable contributions of our development partners, particularly India, Japan, Kuwait, Switzerland, Denmark, Austria, Norway, the United Kingdom, Australia and Germany, and the various specialised agencies and bodies of the United Nations, particularly the United Nations Development Programme (UNDP), the United Nations Children's Fund (UNICBF), the International Fund for Agricultural Development (IFAD), the United Nations Capital Development Fund (UNCDF), the World Health Organisation (WHO), the World Food Programme (WFP), the Food and Agriculture Organisation of the United Nations (FAO), the United Nations Volunteers (UNV), the United Nations Fund for Population Activities (UNFPA), the United Nations Department of Technical Cooperation for Development (UNDTCD), and the United Nations Educational, Scientific and Cultural Organisation (UNESCO), in helping us to reach our development goals. Through their assistance we are working steadily towards self-reliance.
I might add that we in Bhutan are hopeful about the Programme of Action adopted during the Second United Nations Conference on the Least Developed Countries, in Paris last September. After only a year it is perhaps too early to assess its impact. Yet we are optimistic that the implementation of the Programme of Action will accelerate economic growth and alleviate the sufferings of the people in the least developed countries.
After two world wars and innumerable conflicts that have taken an appalling toll, the darker side of humanity might seem to have eclipsed the exuberant hopes of an earlier age. Yet this is not so. The United Nations, revived and strengthened and the repository of more of the world's hopes and dreams than at any time since its founding, is proof that we believe in the future, that we invest in it. As we stand on the threshold of the twenty-first century, we have much to celebrate - as well as many challenges to meet. The post-cold-war era presents us with myriad opportunities. Let us seize the day and fulfil the promise of the new age.
